Citation Nr: 9900420	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  93-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for loss of vision in the left eye.  

2.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

These matters came to the Board of Veterans Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

In June 1991, the RO denied the claims for an increased 
rating for left ear hearing loss and service connection for 
right ear hearing loss.  The veteran was scheduled for a June 
1993 hearing at the Board but failed to report.  Also, the 
veteran indicated in a July 1993 statement that he would not 
be able to attend a hearing because of problems with his 
health.  By decision of July 1994, the Board granted the 
claim of service connection for right ear hearing loss and 
remanded the issue of entitlement to an increased evaluation 
for bilateral hearing loss to the RO.  By rating action of 
June 1997, a 20 percent evaluation for service-connected 
bilateral hearing loss was assigned.  

As noted in the Introduction of the Boards July 1994 
decision, the veteran initiated a claim for service 
connection for a left eye condition, and the RO denied the 
claim in February 1993.  The Board referred the issue to the 
RO since evidence submitted after that decision indicated 
that the veteran intended to pursue the matter.  By rating 
action of February 1998, the RO determined that new and 
material evidence had not been submitted to warrant reopening 
the claim.  VA received his notice of disagreement in April 
1998, and a statement of the case was issued that June.  VA 
received the veterans substantive appeal in July 1998.  The 
Board will address that issue in the REMAND portion of this 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his bilateral hearing loss warrants 
a rating higher than that currently in effect.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased evaluation for 
service-connected bilateral hearing loss.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran has level III hearing in the right ear, and 
level XI hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, 
Tables VI and VII, Diagnostic Code 6102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Service-Connected Bilateral Hearing 
Loss

Factual Background

At the time of his entrance examination, the veterans 
hearing was 15/15 bilaterally.  Audiometric studies conducted 
in September 1953 and January 1954 showed right ear hearing 
loss in the mid to upper frequency ranges, and he was being 
treated for left ear deafness in January 1954.  The March 
1954 discharge examination report showed right ear hearing 
loss at all frequencies tested, except for a 25 decibel (in 
ISO units) loss at 4,000 hertz.  His separation document (DD 
Form 214) reports that he was in the artillery while in 
service.  Service connection for perceptive deafness of the 
left ear was established by rating action of May 1954, and a 
10 percent evaluation was assigned.  

During a June 1954 VA audiometric examination, the veteran 
had right ear hearing loss starting at 2,000 hertz up through 
the higher frequencies.  He reported that he sustained an 
acoustic injury during service in 1951, and that he had had 
left ear hearing loss ever since.  Right ear hearing loss was 
also demonstrated in the mid to upper frequencies during VA 
audiometry testing in May 1959.

The veteran's hearing was tested by VA in September 1987 and 
an audiogram showed normal hearing through 1,000 hertz, 
sloping to a severe sensorineural hearing loss at the higher 
frequencies for the right ear and profound mixed hearing loss 
for the left ear.  He was scheduled for a hearing aid 
evaluation.  Right ear hearing loss was reported during a 
November 1987 general medical examination.  It was also noted 
that the veteran had had a complete loss of hearing in his 
left ear since he was injured during service in Korea in 
1951.

Bilateral hearing loss was reported by history during a 
January 1992 VA examination.  It was noted that the veteran 
had been deaf in his left ear since service, that his right 
ear hearing loss was worsening, and that he had been treated 
for right external otitis.  It was also reported that he had 
been fitted for a hearing aid for his right ear.






On an authorized audiological evaluation in March 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
25
65
80
90
65
LEFT
105+
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 0 percent in the left ear.  For 
the right ear, there was moderate to severe sensorineural 
hearing loss above 1000 Hz, otherwise hearing was within 
normal limits.  There was profound sensorineural hearing loss 
noted for the left ear.  Acoustic immittance indicated 
grossly normal middle-ear function with normal pressure, 
volume and intact tympanic membranes.  Immittance patterns 
were not consistent with healed tympanic membrane 
perforations, but acoustic reflex findings suggested some 
conductive involvement, possibly due to changes in the 
tympanic membranes.  

Mild to profound right ear sensorineural hearing loss and 
profound left ear sensorineural hearing loss were diagnosed 
at an April 1992 VA otolaryngology examination. 

In July 1994, the Board granted the claim of entitlement to 
service connection for right ear hearing loss, and remanded 
the issue of an increased evaluation for service-connected 
bilateral hearing loss.  By rating action of July 1994, a 10 
percent combined evaluation was assigned for bilateral 
hearing loss.  







On an authorized audiological evaluation in September 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
30
65
80
95
68
LEFT
105+
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 0 percent in the left ear.  For 
the right ear, there was right ear moderately severe to 
severe sensorineural hearing loss above 1000 Hz and mild 
sensorineural hearing loss at 1000 Hz.  For the left ear, 
there was profound hearing loss.  Acoustic immittance testing 
could not be obtained.  

On an authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
30
70
75
85
65
LEFT
105
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 88 
percent for the right ear and 0 percent for the left ear.  
For the right ear, there was moderately severe to severe 
sensorineural hearing loss above 1kHz and mild sensorineural 
hearing loss at 1kHz.  For the left ear, there was profound 
sensorineural hearing loss.  Acoustic immittance testing 
could not be obtained, and tests for non-organicity were 
negative.  

By rating action of June 1997, a combined evaluation of 20 
percent was assigned for bilateral hearing loss.  



Legal Analysis

The Board finds that the veterans claim for an increased 
evaluation for service-connected bilateral hearing loss is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110 (1998).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, this decision will include a 
review of the entire record, but the focus will be on the 
most recent medical findings regarding the service-connected 
disability at issue.

Audiometric findings from the last VA audiological evaluation 
of May 1997, translate into literal designations of level III 
hearing in the right ear and level XI in the left ear, which 
does not support the assignment of an evaluation greater than 
20 percent as per Diagnostic Code 6102.  In making this 
determination, the Board has considered the evidence of 
record, which consists of VA audiograms since the veteran's 
separation from service.  The May 1997 audiogram shows a 
change from the 1994 findings; right ear hearing acuity has 
decreased from level II to level III.  

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss has increased 
in severity, and that the 20 percent evaluation in effect 
does not adequately reflect the severity of his bilateral 
hearing loss.  Although the veteran's contention is credible, 
it may not serve to establish entitlement to a higher rating 
for hearing loss because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that a 20 percent rating is 
warranted.  

It is noted that the veteran uses amplification in the right 
ear.  However, evaluations derived from the rating schedule 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (1998).

In light of the application of the rating criteria, the Board 
finds that the veteran's disability picture does not 
approximate the criteria necessary for a higher disability 
evaluation.  38 C.F.R. § 4.7 (1998).  Likewise, the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) are not for 
application in this case as the Board has determined that an 
approximate balance of negative and positive evidence is not 
presented by the evidence.  Therefore, the preponderance of 
the evidence is against the veteran's claim, and an 
evaluation greater than 20 percent for bilateral hearing loss 
is not warranted.


ORDER

Entitlement to an evaluation greater than 20 percent for 
service-connected bilateral hearing loss has not been 
established, and the appeal is denied.  


REMAND

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for Loss of 
Vision in the Left Eye

As noted, the veteran initiated a claim for service 
connection for a left eye condition which was denied by the 
RO in February 1993, and the current matter comes to the 
Board from the ROs February 1998 determination that new and 
material evidence had not been submitted to warrant reopening 
the claim.  A statement of the case was issued in June 1998.  
The evidence of record prior to the denial in February 1993 
consisted of the veterans service medical records and a VA 
examination report.  Evidence submitted subsequent to the 
denial consists of the veterans contentions, VA eye clinic 
treatment notes dated in 1991 and 1992, and VA treatment 
notes dated in April 1997.  However, the April 1997 VA 
treatment notes are not referred to or discussed in the 
February 1998 rating action or the June 1998 statement of the 
case.  This may be due to the fact that they are located in 
the service medical records envelope rather than filed in 
sequence of receipt.  Therefore, the Board refers the matter 
to the RO for consideration of the evidence and the issuance 
of a supplemental statement of the case.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veterans claim, the case is REMANDED to the RO 
for the following development:

The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to warrant reopening the 
claim of service connection for left eye 
vision loss.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, including 
the April 1997 VA treatment notes.  The 
supplemental statement of the case must 
also include a summary of any additional 
applicable laws and regulations, 
including those covering presumptive 
service connection, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
